DECISION
The application of the above-named defendant for a review of the sentence of 20 years-Dangerous imposed on February 26, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
*7DATED this 18th day of January, 1983.
The sentence shall remain the same as originally imposed except that he be redesignated as a nondangerous offender for parole eligibility, with the condition that upon parole, the Petitioner must seek such counseling as recommended by clinical staff.
This Board feels that the Defendant is a danger to society;however, a letter received from Saundra R. Heaton explains that there is a new program in Helena and Billings that takés a new approach to sexual offenders. The Board feels by removing the dangerous offender status, that better opportunities for counseling services are available through a parole program, and the Defendant would become eligible to attend the program and get the type of rehabilitation that is necessary.
However, this Board wants to caution the Parole Board that if the Defendant came up for parole and in the event he was not admitted into a program or in the alternative he was admitted but the treatment was not successful, that they seriously consider denying the parole.
We wish to thank Jeff Keller, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan